Citation Nr: 0806539	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asbestosis. 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

3.  Entitlement to service connection for a left knee 
condition.  
  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active military service in the Navy from July 
1961 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for asbestosis 
with an initial disability rating of 30 percent, and 
bilateral hearing loss with an initial disability rating of 0 
percent, both with an effective date of January 13, 2004; and 
denied entitlement to service connection for a left knee 
injury.  

The issues of bilateral hearing loss and a left knee 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's asbestosis is manifested by a Forced Vital 
Capacity post-bronchodialator no worse than 73.4 percent. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for asbestosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6833 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected asbestosis is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a January 2004 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by a March 2006 
letter.  In addition, a December 2005 statement of the case 
(SOC) provided the rating criteria for asbestosis.  The claim 
was subsequently re-adjudicated in January and February 2007 
supplemental statements of the case (SSOCs).  The veteran had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, and obtained a medical opinion as to the 
etiology and severity of his asbestosis disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for asbestosis 
in July 2004, assigning a 30 percent rating under 38 C.F.R. § 
4.97, DC 6833, with an effective date of January 14, 2004.  
The veteran contends that he is entitled to a 60 percent 
rating for asbestosis.  The veteran's representative asserted 
in August 2007 that the veteran was given anti-restrictive 
drugs twice during his examination because the first results 
were too bad, and to make the second ones more satisfactory.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the July 2004 rating decision represents 
the initial grant of service connection for asbestosis, 
however, the Board must considered whether a "staged" rating 
is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asbestosis is rated under 38 C.F.R. §4.97, DC 6833.  The 
criteria for a 60 percent rating for asbestosis, which is the 
next higher rating after the 30 percent level, is a Forced 
Vital Capacity (FVC) of 50 to 64 percent predicted, or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40-55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Id.  The 
criteria for a 100 percent rating is a FVC of less than 50 
percent predicted, or a DCLO (SB) less than 40 percent 
predicted, or maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
the required use of outpatient oxygen therapy.  Id.  

A VA examination was conducted in May 2004, in which a 
pulmonary function test was conducted.  The veteran's FVC 
before bronchodilator was 72.5 percent predicted, and post 
bronchodilator was 73.4 percent predicted.  A DLCO was not 
indicated, as there was no discrepancy between the 
auscultatory examination of the lungs and the pulmonary 
function tests.

A spirometry report from a VA hospital's pulmonary function 
laboratory dated in November 2006 notes that the veteran had 
a FVC before bronchodilator of 72 percent predicted, and post 
bronchodilator of 80 percent predicted.     

There is no evidence of record relating to a DLCO (SB) 
percentage or maximum exercise capacity rate.  Likewise, the 
medical evidence of record does not indicate that the veteran 
has cor pulmonale or pulmonary hypertension, or that he 
requires use of outpatient oxygen therapy.

In light of the evidence of record, namely that the veteran's 
FVC percent is no worse than 73.4 percent, the veteran's 
asbestosis does not warrant a rating higher than 30 percent 
under the rating criteria.  38 C.F.R. §4.97, DC 6833.  
Although the veteran and his representative have argued that 
the results given were after he was administered anti-
restrictive drugs, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's possible functioning and assures consistent 
evaluations.  

As the criteria for assignment of the next higher 60 percent 
rating are not met, the criteria for a 100 percent rating are 
likewise not met. 

In numerous documents of record the veteran and his friends 
and family state that the severity of his asbestosis merits 
an evaluation higher than 30 percent.  Although the veteran 
and his friends and family are competent to report the 
symptoms that he has experienced, they are not competent to 
offer an opinion as to matters requiring medical expertise, 
such as the severity of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

At no time since the effective date of service connection, 
January 13, 2004, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 30 
percent, and staged ratings are not for application.  See 
Fenderson, supra.

The preponderance of the evidence is against an initial 
evaluation higher than 30 percent; there is no doubt to be 
resolved; and a higher initial rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Furthermore, the evidence does not support a finding that the 
disability results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular scheduler 
standards.  See 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an initial compensable rating for asbestosis 
in excess of 30 percent is denied.
REMAND

I.  Bilateral Hearing Loss

The veteran seeks an initial compensable evaluation for his 
service-connected bilateral hearing loss disability.  

During an October 2007 VA audiometric evaluation, the veteran 
reported that his hearing had become worse and that he was 
seeking a hearing aid.  The October 2007 VA audiometric 
evaluation is inadequate for rating purposes, and the last VA 
audiological examination of record was in March 2006.  Thus, 
because the veteran has alleged that his hearing has worsened 
since his last proper examination, a new VA audiological 
examination is necessary.  38 C.F.R. § 3.159(c)(4) (2007).

Additionally, the October 2007 audiometric evaluation was 
submitted in support of the veteran's claim for a higher 
initial rating for bilateral hearing loss.  No waiver was 
provided and the RO has not considered the evidence in the 
first instance. 

VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2007).  As the veteran has not 
waived initial RO consideration of this evidence, a remand is 
necessary.  38 C.F.R. § 19.9 (2007).

II.  Left Knee Condition

The veteran seeks service connection for a left knee 
condition.  The veteran claims that while serving in the Navy 
he slipped on the wet deck of the USS Marshall, DD-676, while 
rigging a sea ladder for an approaching small transport boat, 
and fell on his left knee with the full force of his body.  
His left knee was driven into the "pad eye" on the deck, 
which is the coupling into which the sea ladder attaches.  
The veteran kept silent about his injury at the time and 
received no treatment while on board because he did not want 
to be spoken about negatively by his fellow seamen.  This 
accident caused severe pain at the time, and throughout the 
following years until the present time.  The veteran also 
claims that he suffers pain in his left knee under exertion, 
such as when climbing up stairs, entering and exiting motor 
vehicles, and when attempting to kneel.  The veteran believes 
that he has arthritis in his knee.  He also reports that he 
still has a bump on his knee where he hit it.  Likewise, the 
veteran's son submitted a letter in support of his father's 
claim noting that his knee physically limits him, and that he 
is virtually unable to kneel, bend down, and that getting in 
or out of a vehicle is very laboring for him.  Similar 
letters of support were also submitted by the veteran's wife 
and friends.

Post service private medical treatment records dated in 
January 1995 note that veteran complained of pain in his 
knees and following an examination, the treating physician 
opined that he had degenerative changes involving both knees.

The veteran's statement relates an in-service injury to his 
left knee.  The service medical records are negative.  
However, the veteran has consistently and thoroughly reported 
his in-service injury and there is no reason to doubt his 
credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(credibility of written statements may be evaluated by 
considering factors including consistency relative to other 
evidence).  The veteran also has reported in numerous 
documents that he has had a continuity of pain and limitation 
of motion in his left knee from the time of his injury in 
service until the present time.  The veteran is competent to 
report observable symptomatology.  Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

However, other than the veteran's reports, the current 
medical evidence does not address the etiology of the claimed 
disability.  As the record includes competent medical 
evidence of a current left knee condition, evidence of an in-
service injury, and evidence pertaining to a continuity of 
symptomatology that indicates that the veteran's current 
condition may be associated with his in-service injury, a VA 
medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination to evaluate the 
current severity of the veteran's 
bilateral hearing loss.  

2.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has a current left knee 
disability; and if so, whether it is at 
least as likely as not related to his 
injury in active service.

The claims folder and a copy of this 
remand must be made available to each of 
the examiners for review in conjunction 
with their examinations.  The medical 
examiner assessing the veteran's left knee 
must note the veteran's reports of his in-
service injury and the January 1995 
medical report of record.  A rationale for 
all medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated, with application of 
all appropriate laws and regulations, and 
consideration of all evidence obtained 
subsequent to the February 2007 
supplemental statement of the case (SSOC).  
If either of the claims remain denied, the 
RO must issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


